WILLIAMS & CONNOLLY LLP

.l>

\DOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-E.]D Document 51 Filed 10/05/18 Page 1 of 3

JOHN D. CLINE (CA State Bar No. 237759)

LAW OFFICE OF JOHN D. CLINE

One Embarcadero Center, Suite 500

San Francisco, California 94111

Telephone: (415) 662-2260 l Facsimile: (415) 662-2263
Emall: cline@johndclinelaw.com

KEVIN M. DOWNEY (Admitted Pro Hac Vl'ce)
LANCE A. WADE (Admitted Pro Hac Vice)
MICHELLE CHEN (Admitted Pro Hac Vice)

WILLIAMS & CONNOLLY LLP
725 Twelfth Street, NW
Washington, DC 20005

Telephone: (202) 434-5000 |Facsimile: (202) 434-5029
Email: KDowney@wc.com; LWade@wc.corn; MChen@Wc.com

Attorneys for Defendant ELIZABETH A. HOLMES

IN THE UNITED STATES DISTRICT COURT

THE NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
v.

ELIZABETH A. HOLMES and RAMESH
“SUNNY” BALWANI,

Defendants.

 

 

Case No. CR-18-00258-EJD

WAIVER OF PERSONAL APPEARANCE
AT ARRAIGNMENT AND ENTRY OF
“NOT GUILTY” PLEA

COURT’S ACCEPTANCE OF WAIVER
[RULE 10(b), Fed. R. Crim. P.]

Assigned to Hon. Edward J. Davila

 

 

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTRY OF “NOT GUILTY” PLEA

Case No. CR-18-00258 EJD

 

WILLIAMS & CONNOLLY LLP

L»J

\OOO\IO\'J!~I>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:18-cr-00258-E.]D Document 51 Filed 10/05/18 Page 2 of 3

Pursuant to Rule lO(b) of the Federal Ru|es of Criminal Procedure, I, Elizabeth A.
Holmes, acknowledge and agree to the following in the above case:

1. I have received a copy of the Superseding Indictment [Doc. 39] in this case. My
attorney has discussed the charges with me and after being so advised, I understand the nature
and substance of those charges, the maximum penalties, and my Constitutional rights. I waive a
formal reading of the Superseding Indictment in open court.

2. 1 understand I have a right to personally appear with my attorney in open court
before a judicial officer for arraignment on the Superseding Indictment. By signing this Waiver,
l give up my right to personally appear in open court for an arraignment I further understand
that absent the present Waiver, 1 must appear before this Court as directed.

3. I am entering a “Not Guilty” plea with the filing of this Waiver. I understand that
entry by the Court of my not guilty plea will conclude the arraignment in this case for all
purposes.

4. I have been informed of my rights under Title 18 U.S.C. § 3161-3174 (Speedy
Trial Act), and authorize my undersigned attorney to set times and delays under the Act without

my being present.

DATED; october 3, 2018 M

Elizabeth A. Hb‘l/rnes
Defendant

///
///
///
///
///

1

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTRY OF “NOT GUILTY” PLEA
Case No. CR~l 8-00258 EJD

 

WILLIAMS & CONNOLLY LLP

\lO'\

10
11
12
13
14
15
16
17
18
19
20
2d1
22
23
24
25
26
27
28

 

Case 5:18-cr-00258-E.]D Document 51 Filed 10/05/18 Page 3 of 3

1 am attorney of record for the above-named Defendant. I have reviewed the charges
against my client and agree and consent to the Waiver of Personal Appearance at Arraignment

and Entry of Not Guilty Plea.

DATED: October 3, 2018
WILLIAMS & CONNOLLY LLP

By: /s/ Kevin M. Downey
Kevin M. Downey

Attomeys for Defendant
ELIZABETH A. HOLMES

The Court accepts the Waiver of Defendant’s Appearance at Arraignment and enters a

plea of “Not Guilty” for the Defendant Elizabeth A. Holmes.

DATED; octoberz{, 2018 U/LEMM~Y MM

Magist{dte Judge Susen-#an-Keu-len-
\l ivq \`v\r`a lL- De_l~(aif`d/u`

2

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTRY OF “NOT GUILTY” PLEA
Case No. CR-18-00258 EJD

 

